                                                                               United States District Court
                                                                                 Southern District of Texas

                           UNITED STATES DISTRICT COURT                             ENTERED
                                                                                  October 09, 2018
                            SOUTHERN DISTRICT OF TEXAS
                                                                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

COLLINS O. NYABWA,                            §
                                              §
          Plaintiff,                          §
VS.                                           § CIVIL ACTION NO. 2:18-CV-103
                                              §
CITY OF CORPUS CHRISTI,                       §
                                              §
          Defendant.                          §

         ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

         Before the Court is Defendant City of Corpus Christi’s Motion to Dismiss

Plaintiff’s Amended Complaint (D.E. 13). On July 30, 2018, United States Magistrate

Judge B. Janice Ellington issued a Memorandum and Recommendation (M&R, D.E. 29),

recommending that Defendant’s motion to dismiss be granted and that Plaintiff’s lawsuit

be dismissed with prejudice. Plaintiff timely filed his objections (D.E. 30), Defendant

responded (D.E. 33), and Plaintiff replied (D.E. 35). Plaintiff’s objections are addressed

below.

         First, Plaintiff asserts throughout his objections that the Magistrate Judge showed

extreme hostility toward him. While he claims that this Court has a systemic issue of

unjustly dismissing pro se complaints, he does not detail any basis for that objection. He

only argues that the reasoning and recommendation in the M&R are incorrect.

Regardless of whether the plaintiff is pro se or represented by counsel, the complaint

must sufficiently plead facts to state a claim for relief in order to survive a motion to

dismiss. Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). Plaintiff has

had a full and fair opportunity to plead his claims, respond to the motion to dismiss, and
1/4
object to the M&R.       After a review of the record, Plaintiff’s objections, and the

recommendation in the M&R, the Court concludes that the Magistrate Judge properly

identified the issues and applied the correct standard of review regarding the facial

plausibility of his claims. As explained below, the recommendation is legally correct and

there is no indication of hostility to Plaintiff. Plaintiff’s first objection is OVERRULED.

       Second, Plaintiff objects to the Magistrate Judge’s application of the pleading

standard to his claim that he is the subject of illegal surveillance by the City of Corpus

Christi. According to Plaintiff, his allegations are factual, plausible, and easily verifiable

because he provided dates and places of alleged illegal surveillance by police officers,

along with their license plate numbers. But, Plaintiff’s claims in this case are not based

on the presence of law enforcement. Rather, the crux of Plaintiff’s claims is that the

officers violated his constitutional rights by using surveillance technology without a

warrant to track him through his cell phone. His allegations, however, do not lend

plausibility to these surveillance claims. Plaintiff’s allegations, which the Magistrate

Judge accepted as true, are that his Twitter account was hacked, his cell phone battery

quickly loses power, his phone calls sometimes drop, he is often met by a security guard

at the municipal library, videos on his computer appear fuzzy at the library, he was told

he needed a library card, and he was accused of verbally and physically assaulting a

woman. These facts, even when viewed in Plaintiff’s favor, do not lead to a reasonable

inference that the City of Corpus Christi subjected him to illegal surveillance.

       Plaintiff argues that the Magistrate Judge must accept as true his allegation that the

illegal surveillance by the City of Corpus Christi violated his Fourth Amendment right.

2/4
However, conclusory allegations are not entitled to a presumption of truth under the

standard of review. “Although for the purposes of the motion to dismiss [courts] must

take all of the factual allegations in the complaint as true, [courts] are not bound to accept

as true a legal conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks and citation omitted). Without any underlying

facts that tie the City of Corpus Christi to Plaintiff’s cell phone, the allegation of

surveillance is conclusory and the Court cannot accept it as true. The Magistrate Judge

properly applied the pleading standard to Plaintiff’s allegations.                             Plaintiff’s second

objection is OVERRULED.

         Third, Plaintiff objects that the Magistrate Judge did not address his municipal

liability claim as governed by Monell v. Department of Social Services of City of New

York, 436 U.S. 658 (1978). In Monell, the Supreme Court held that local governing

bodies can be sued under § 1983 where the action that is alleged to be unconstitutional

implements or executes a policy statement, ordinance, regulation, or decision officially

adopted and promulgated by that body's officers. Id. at 690. But, Plaintiff’s pleadings

are insufficient to assert a Monell claim that the City of Corpus Christi subjected him to

surveillance without a warrant.1                 Further analysis of the doctrine is moot because

Plaintiff’s pleadings do not show that there was a constitutional violation. Thus, the

Court need not, and does not, reach any issue under Monell. Plaintiff’s third objection is

OVERRULED.

1
  Plaintiff argues that the Magistrate Judge created a heightened pleading standard in conflict with Innova Hospital
San Antonio, Ltd. Partnership v. Blue Cross & Blue Shield of Georgia, Inc., 892 F.3d 719 (5th Cir. 2018). Plaintiff
represents the holding of that case to be that a plaintiff does not have to plead details about an official policy if he
does not have access to the materials from which such facts may be gleaned. However, the Fifth Circuit still
required the Innova plaintiff to plead other sufficient facts to infer that the defendant was liable. Id. at 729.
3/4
         Last, Plaintiff objects that the Magistrate Judge should have applied the holding of

Carpenter v. United States, 138 S. Ct. 2206 (2018), to his claims. The United States

Supreme Court held in Carpenter that the government’s acquisition of a person’s cell-site

records is a Fourth Amendment search that generally requires a warrant. Id. at 2213. As

discussed above, Plaintiff’s claims do not allege plausible facts that a warrantless search

of his cell phone took place at all. The M&R correctly dismissed this matter on the basis

of the failure to plead a claim for relief under the Constitution. Thus, the Magistrate

Judge did not need to address Carpenter because it has no application here. Plaintiff’s

fourth objection is OVERRULED.

         Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s M&R, as well as Plaintiff’s objections, and all other

relevant documents in the record, and having made a de novo disposition of the portions

of the Magistrate Judge’s M&R to which objections were specifically directed, the Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge.        Defendant’s motion to dismiss (D.E. 13) is

GRANTED and this action is DISMISSED WITH PREJUDICE for failure to state a

claim.

         ORDERED this 9th day of October, 2018.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




4/4
